Citation Nr: 1111436	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  99-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the hands, including as secondary to service-connected seborrheic dermatitis.

2.  Entitlement to service connection for a bilateral elbow disorder (claimed as tendonitis), including as secondary to the service-connected seborrheic dermatitis.  

3.  Entitlement to service connection for a neck/cervical spine disorder, including as secondary to a service-connected low back disability and service-connected disabilities of the lower extremities.

4.  Entitlement to service connection for hypertension, including due to 
service-connected disabilities.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome.

6.  Entitlement to special monthly compensation (SMC) based on the loss of use of both lower extremities or the need for aid and attendance (A&A).  

7.  Entitlement to a rating higher than 70 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a rating higher than 30 percent for the seborrheic dermatitis.

9.  Entitlement to a rating higher than 40 percent for the low back disability, degenerative joint disease (DJD).

10.  Entitlement to a rating higher than 10 percent for residual scars on the left foot.

11.  Entitlement to a rating higher than 10 percent for residual scars on the left heel.

12.  Entitlement to a rating higher than 10 percent for residuals of a laparatomy, including a scar.

13.  Entitlement to a rating higher than 10 percent for post-operative liver laceration residuals.  

14.  Entitlement to a rating higher than 10 percent for left knee traumatic arthritis.

15.  Entitlement to a rating higher than 20 percent for residuals of a shell fragment wound to the right lung with retained fragments.

16.  Entitlement to a rating higher than 20 percent for residuals of a shell fragment wound to the left ankle with retained fragments.

17.  Entitlement to a rating higher than 20 percent for residuals of a shell fragment wound to the left knee with ligament instability.

18.  Entitlement to a rating higher than 10 percent for residuals of a shell fragment wound to the right knee with retained fragments.

19.  Entitlement to a compensable rating for residuals of a shell fragment wound of the left upper extremity above the elbow.  

20.  Entitlement to an initial rating higher than 60 percent for hepatitis C.

21.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1968 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In an appealed October 1998 rating decision, the RO addressed the issues of entitlement to an increased evaluation for seborrheic dermatitis; entitlement to an increased evaluation for PTSD; entitlement to an increased evaluation for residuals of a shell fragment wound to the left ankle with retained metallic fragments; entitlement to an increased evaluation for residuals of a shell fragment wound to the left knee with ligament instability; entitlement to an increased evaluation for traumatic arthritis of the left knee; entitlement to an increased evaluation for a retained mortar fragment in the right knee; entitlement to an increased evaluation for left heel scars; entitlement to an increased evaluation for residuals of a liver operation; entitlement to a compensable evaluation for a shell fragment wound of the left upper extremity above the elbow; entitlement to service connection for hypertension, to include as due to the Veteran's service-connected disorders; and entitlement to SMC based upon the loss of use of both lower extremities or the need for A&A.  That October 1998 decision also addressed the issue of entitlement to an initial compensable evaluation for hemorrhoids.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  These issues were subsequently the subject of a June 2001 remand.

A July 2001 rating decision granted the Veteran's claim for service connection for hepatitis C and assigned an initial 10 percent rating retroactively effective from February 5, 1998.  He appealed for a higher initial rating.  See again Fenderson, 12 Vet. App. at 125-26.  And in a February 2002 rating decision, the RO increased the rating to 60 percent.  He since has continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  The February 2002 rating decision also denied his claim for an increased evaluation for residuals of a laparotomy scar.  

In a March 2003 rating decision, the Board denied the Veteran's claims of entitlement to an increased evaluation for degenerative joint disease of the lumbosacral spine; entitlement to an increased evaluation for residuals of a shell fragment wound of the right lung with retained fragments; entitlement to an increased evaluation for residual scars of the left foot; and entitlement to service connection for a neck disorder, tendonitis of both elbows, and carpal tunnel syndrome of both wrists.  He submitted a Notice of Disagreement (NOD) with that decision in April 2003.  As such, in March 2005, the Board remanded these claims to the RO via the Appeals Management Center (AMC) to send him a Statement of the Case (SOC) addressing these particular claims, as indicated as the appropriate disposition in Manlincon v. West, 12 Vet. App. 238 (1999).  And after the AMC issued an SOC in June 2005 addressing these additional claims, the Veteran subsequently perfected his appeal of these additional claims to the Board by filing a timely substantive appeal (VA Form 9) in response.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

Another reason for that March 2005 remand was to schedule a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  And the Veteran had this hearing in October 2010.  Following the hearing he submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  

In a May 2008 decision, the AMC increased the rating for the Veteran's PTSD from 30 to 70 percent retroactively effective from November 7, 1997, the date service connection was established.  He since has continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.

In addition, the Veteran has perfected an appeal of another claim to the Board, namely, for osteoarthritis of his hands, by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement) in response to the December 2007 SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).  

The AMC issued a Supplemental SOC (SSOC) in May and November 2008 continuing to deny the claims and returned the file to the Board for further appellate consideration.  

The issues of entitlement to SMC based on the need for A&A or loss of use of both lower extremities; osteoarthritis of both hands; seborrheic dermatitis; low back DJD; residual scars of the left foot and left heel; residuals of a laparatomy scar; post-operative liver laceration residuals; left knee traumatic arthritis; shell fragment wound to the right lung with retained fragments; residuals of a shell fragment wound to the left ankle with retained fragments; residuals of a shell fragment wound to the left knee with ligament instability; residuals of a shell fragment wound to the right knee with retained fragments; residuals of a shell fragment wound of the left upper extremity above the elbow; hepatitis C; and hemorrhoids are being remanded to the RO via the AMC in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  From November 7, 1997 to June 18, 2006, the Veteran's PTSD caused severe occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  But there is no objective evidence indicating it caused total occupational and social impairment during those years in comparison.

2.  Since June 19, 2006, however, when resolving all reasonable doubt in his favor, the Veteran's PTSD has caused total occupational and social impairment.

3.  There is no competent and credible evidence indicating he had a neck/cervical spine disorder while in service, or objective (X-ray) indications of cervical spine arthritis within one year of his discharge, or that this claimed disorder is otherwise related or attributable to his military service, including to a service-connected disability.

4.  There is no competent and credible evidence indicating he had hypertension while in service, or to a compensable degree within one year of his discharge, or that it is otherwise related or attributable to his military service, including to a service-connected disability.

5.  There is no competent and credible evidence the Veteran has any current bilateral wrist disorder, including especially carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  From November 7, 1997 to June 18, 2006, the criteria are not met for a rating higher than 70 percent for the PTSD.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).  

2.  Since June 19, 2006, however, the criteria have been met for a 100 percent rating for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, DC 9411 (2010).  

3.  The Veteran's neck/cervical spine disorder was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  The Veteran's hypertension was not incurred in or aggravated by his military service, may not be presumed to have been incurred in service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  The Veteran does not have a bilateral wrist disorder, including especially carpal tunnel syndrome, due to disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2010); 
38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2002 and June 2005.  These letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  A December 2007 letter complied with Dingess by also discussing the downstream disability rating and effective date elements of his claims.  And of equal or even greater significance, after providing that additional Dingess notice, the RO went back and readjudicated his claims in the May and November 2008 SSOCs - including considering any additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So the timing defect in the provision of that additional notice has been rectified ("cured") because the claims have been readjudicated since providing all necessary VCAA notice.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  And he submitted personal statements and testified at a hearing.  Therefore, the Board is satisfied the RO has made reasonable efforts to obtain all identified records and other evidence that is potentially pertinent to the claims.  Significantly, neither the Veteran nor his representative has identified, and the file does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claims that needs to be obtained.

The standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in this case to require scheduling VA examinations for medical nexus opinions.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is no competent and credible indication of initial incurrence of these conditions (hypertension, neck/cervical spine disorder, and bilateral wrist carpal tunnel syndrome) during his service, or compensable manifestation within one year of his discharge of arthritis in his neck or hypertension.  In that regard, his STRs are completely unremarkable for complaints, treatment, or diagnoses of these conditions.  Lastly, there is no competent and credible evidence associating these conditions with his military service, nor associating his hypertension to any other service-connected disabilities.  

And the particular type of conditions at issue are not within the realm of those like a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc., that are readily amenable to lay diagnosis or comment on etiology.  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).  The Board is not obligated to request an opinion when there is not this suggestion of a relevant disease or injury in service that could be associated with the currently claimed disabilities.  Charles v. Principi, 16 Vet. App. 370 (2002).

Concerning his PTSD claim, the record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the VA compensation examination was in June 2006.  But the Board finds that another examination is not needed since there is sufficient evidence, already of record, to fairly decide the claim insofar as assessing the severity of the PTSD-and indeed, keep in mind the Board is partially granting the Veteran's claim - increasing the initial rating for his PTSD to the maximum 100 percent, albeit only since June 19, 2006 (the date of that most recent VA examination), but not for the preceding period of the appeal.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  So the Board is satisfied that the duty to assist has been met, at least concerning these particular claims.  38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to a Rating Higher than 70 Percent for the PTSD

The Veteran's PTSD has been rated as 70-percent disabling effectively since November 7, 1997, under 38 C.F.R. § 4.130, DC 9411.  He is requesting an even higher 100 percent rating, so the maximum possible schedular evaluation.  See personal hearing transcript at page 11.  

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  This decision in Hart expanded the possibility of the staging of a rating to include cases even when the rating at issue is not the initial rating like in Fenderson.  So the Board is required to consider whether to stage the rating, regardless of whether it is the initial rating being contested following the granting of service connection or, instead, an attempt to obtain a higher, i.e., increased rating for a disability that was service connected at some earlier point in time.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under a general rating formula, 38 C.F.R. § 4.130.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Rating Schedule, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  But use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).


GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

A score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DSM-IV at 46-47.  

A.  From November 7, 1997 to June 18, 2006

The evidence of record does not support assigning a rating higher than 70 percent during this initial period.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the Veteran's personal statements, hearing testimony, VA treatment records, and the report of the VA psychiatric compensation examination afforded him in February 2000, along with its May 2000 addendum.  

A review of the objective findings in the VA treatment records during this period shows brief psychiatric emergency treatment at the beginning of this period of the appeal, on November 7, 1997, which assigned a GAF score of 48, ordinarily indicative of serious symptoms or serious impairment in social and occupational functioning.  DSM-IV at 46-47.  But, it appears that this level of severity was limited to a brief time near the time of this treatment-indeed, by the time of the VA examination, his symptomatology was assessed to only be of a moderate level of symptomatololgy.  And none of his VA treatment records during this period of the appeal have made any finding or indication that he shows total occupational and social impairment.  

Rather, the most probative evidence of record during this period are the reports of the VA compensation examinations in April 1998 and February 2000.  

The April 1998 VA examination was largely unremarkable, with the exception of the Veteran's reports of constant thoughts of suicide.  The examiner also noted the Veteran's history of intrusive thoughts along with nightmares related to combat.  Significantly, the examiner concluded the Veteran was exaggerating his reported symptoms of depression and hallucinations.  However, the examiner observed that the Veteran had not worked in some twenty years subsequent to having been given a medical disability retirement on the basis of his physical problems.  The April 1998 VA examiner proceeded to diagnose the Veteran with Axis I PTSD.  The examiner also assigned a GAF score of 63, which the examiner noted to signify "some difficulty in social and occupational functioning on the basis of his PTSD."  Indeed, generally, GAF score in the range of 61-70 represents some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships."  DSM-IV at 46-47.  

At the February 2000 VA examination, the Veteran reported he was currently unemployed and had last worked as a letter sorter for the post office 15-20 years prior, but reportedly left due to problems with his legs.  Notably, he did not report that he had been unemployed because of psychiatric symptomatology.  He reported he was married, with three children.  He reported symptoms of hypervigilance, crowd avoidance, nightmares with sleeping difficulty, guarding, and startle reaction.  On objective examination, he was somewhat angry, had some vagueness in speech, and was noted to have antisocial traits.  He also had ongoing cannabis dependence and past alcohol abuse.  The February 2000 VA examiner diagnosed the Veteran with Axis I PTSD.  The examiner proceeded to assign a GAF score of 55, which is indicative of moderate symptomatology and impairment.  DSM-IV at 46-47.  Indeed, the February 2000 VA examiner concluded overall that he has "moderate symptoms of PTSD" when assigning this GAF score.  The examiner made no comments that even suggested that the Veteran's PTSD was so severe as to produce total occupational and social impairment.  And the May 2000 examination addendum made no such findings either.  Thus, the findings of the February 2000 VA examination report provides highly probative evidence against the possibility of a higher rating than 70 percent.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as nightmares, sleeping difficulties, anger, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  On the other hand, as a layman, without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his PTSD in relation to the applicable rating criteria.  An examiner, including the VA compensation examiner, takes into consideration the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of his PTSD.  So this determination is multi-factorial, not just predicated on his lay statements and hearing testimony, rather, all of the relevant medical and other evidence.

The Board finds the Veteran's reported statements regarding his PTSD symptomatology during this period of the appeal are not credible, due to inconsistency with the medical findings and apparent bias on his part.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, the April 1998 examiner concluded that "...the Veteran is clearly over endorsing various symptoms of depression, and I think his reliability in regard to his history of hallucinations is also questionable."  In this regard, the Board is certainly cognizant that self interest may play a role in the veteran's statements made to the RO.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).  Consequently, the Board assigns his lay statements limited probative value, in contrast to the highly probative findings of the two VA examination reports.  As such, the weight of the medical evidence lies against his claim.  

Overall, then, during this initial period in question, the Veteran exhibited the type, frequency and severity of symptoms required for the existing 70 percent rating, but not those required for an even higher 100 percent rating, the maximum possible.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  And to the extent that his psychiatric symptoms impaired the types of employment he could successfully undertake, this was and is contemplated by his existing 70 percent rating since it necessarily presumes there is severe occupational impairment.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  And this is especially true when, as here, the Veteran has a relatively high schedular rating in comparison to the other possible ratings.  In sum, the Board concludes there was no indication of total (versus severe) occupational and social impairment.  So a 70 percent rating, as opposed to the maximum 100 percent rating, is the most appropriate under 38 C.F.R. § 4.130, DC 9411, for this initial period.

B.  Since June 19, 2006

For this immediately succeeding period, however, to the present, the Board finds that the Veteran's PTSD symptoms have been so severe as to warrant the maximum possible schedular rating of 100 percent.  The Board's review of the evidence in the file reveals he has experienced worsening PTSD symptoms during this more recent period at issue, so much so that these symptoms now totally impact all areas of his life, including preclude his employability.  The most pertinent medical findings assessing the severity of his PTSD during this ensuing period are from his VA compensation examination on June 19, 2006.

The June 2006 VA examiner found the Veteran's PTSD much more severe than when previously evaluated.  This examiner diagnosed chronic PTSD.  He also diagnosed recurrent major depressive disorder, cannabis dependence and alcohol dependence in full remission, but importantly, indicated these other disorders were all secondarily related to the PTSD.  See 38 C.F.R. § 3.310(a) and (b), permitting service connection on this secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Disability resulting from drug and alcohol abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

But there is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

During the objective clinical portion of that June 2006 mental status examination, the examiner observed the Veteran to be definitely depressed, at times quite tearful, and showed difficulties figuring out the date.  Moreover, the examiner found that, due to the PTSD, the Veteran has very poor sleep, low energy, very poor concentration and easily distracted, memory impairment, is irritable, and shows poor coping skills.  The examiner therefore concluded that "[the Veteran] is just not capable of any kind of gainful employment because of his PTSD symptoms in themselves at this time."  In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court explained that VA adjudicators must be able to distinguish, by competent medical evidence, the extent of symptoms that is due to service-related causes, i.e., service-connected disability, from that which is not, and that, when it is not possible or feasible to make this distinction, VA adjudicators must resolve this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and effectively presume all symptoms in question are attributable to the service-connected disability.  So when, as here, a VA examiner affirmatively has associated all symptoms with the PTSD, including the history of drug and alcohol abuse (so not just the recurrent depression), all of these symptoms must be considered as part and parcel of the PTSD and resultantly factored into the overall rating for this condition.  This is especially significant here because the June 2006 VA examiner also assigned a GAF score of only 42, indicative of serious symptoms or serious impairment in social, occupational, or school functioning (e.g., unable to keep a job).  DSM-IV at 46-47 (italics added for emphasis).  So as of June 19, 2006, the date of that VA compensation examination, the Veteran's PTSD was totally disabling from an employability standpoint.  His PTSD therefore deserves the highest possible schedular rating of 100 percent as of that date.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

When making determinations regarding employability, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective versus objective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

From a subjective standpoint, it is not entirely clear whether the Veteran is able to engage in his former occupation of post office letter sorter because his retirement was back in 1984, initially attributed to physical (rather than mental) disabilities.  Still, objectively, the June 2006 VA examiner indicates the Veteran's employability is altogether precluded, even if just the PTSD and associated symptoms are considered, so irrespective of any physical disabilities that may initially have rendered him unemployable.

If, as here, the Board concedes the Veteran is incapable of obtaining and maintaining substantially gainful employment on account of the severity of his service-connected PTSD, this is reason enough, alone, to assign a 100 percent schedular rating for this condition.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

So, in this circumstance, where it is determined he is unemployable because of his PTSD, the Veteran is entitled to this maximum 100 percent rating although not all of the enumerated symptoms recited for this higher rating are shown.  See again Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  

Accordingly, the Board finds that the relevant medical and other evidence in the file shows the Veteran's PTSD has caused total occupational and social impairment since June 19, 2006, so as to in turn warrant assigning the highest possible rating of 100 percent since that date.  There is no basis to further "stage" his rating under Fenderson or Hart because it was only as of that date in June 2006 that he met the requirements for this higher 100 percent rating (as opposed to a 70 percent rating, itself, an increase from a prior 30 percent rating).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that this disability, prior to June 19, 2006, markedly interfered with the Veteran's ability to work, meaning above and beyond that contemplated by his 70 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

III.  Analysis-Entitlement to Service Connection for Hypertension, Neck/Cervical Spine Disorder, and Bilateral Carpal Tunnel Syndrome

Hypertension and Neck/Cervical Spine Disorder

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases such as degenerative joint disease (DJD, i.e., arthritis) and hypertension will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Further, disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2010).  In this regard, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).

When determining whether service connection is warranted, all potential theories of entitlement, direct, presumptive, and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

There is no disputing the Veteran has hypertension and a neck/cervical spine disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there cannot be a valid claim).  VA treatment records confirm the Veteran has received an ongoing diagnosis of hypertension since 1998.  These VA treatment records also indicate 
X-ray confirmation of degenerative arthritic changes in his cervical spine.  See July 2001 VA cervical spine X-ray report; see also 38 C.F.R. § 4.71a, DC 5003, requiring this radiographic confirmation of arthritis.  


Consequently, the determinative issue is whether these current disabilities are somehow attributable to the Veteran's military service - either directly, presumptively, or secondarily by way of a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this critical respect that these claims fail.

There is no indication of either of these conditions during the Veteran's military service.  His STRs show no evidence of complaint, treatment, or diagnoses of these claimed disabilities at any time during his service, which is probative evidence against these claims, although not altogether dispositive of them.  See Struck v. Brown, 9 Vet. App. 145 (1996).

There also is no objective indication that his hypertension initially manifested to a compensable degree of at least 10-percent disabling within one year of separation from service.  According to 38 C.F.R. § 4.104, DC 7101, the minimum compensable rating of 10 percent for hypertension is warranted when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where an individual has a history of diastolic pressure that is predominantly 100 or more requiring continuous medication for control.
To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101, Note (1) (2010).

Clearly, the Veteran did not meet these requirements within the year following his discharge from the military.


There equally is no objective indication the Veteran had developed DJD/arthritis in his neck or cervical spine within this one year after the conclusion of his service, certainly not to the required degree of at least 10-percent disabling.  And it is worth reiterating in this regard that DC 5003 indicates that arthritis must be confirmed by X-ray, which it was not until years later.

So the Board may not presume that the Veteran's hypertension and cervical spine arthritis were incurred during his military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection is still possible, however, if the evidence nonetheless indicates these conditions were incurred in service.  38 C.F.R. § 3.303(d).

None of the post-service medical records, however, contains a medical nexus opinion etiologically linking the Veteran's hypertension and neck disorder to his military service.  Shedden, 381 F.3d at 1166-67.  Although he maintains that his hypertension is due to the severe shrapnel wounds he sustained in service, see his May 1999 statement as an example, there is no competent and credible medical nexus evidence supporting this notion.  There equally is no such evidence suggesting a service-connected disability, including those stemming from his shrapnel wounds, either caused or has aggravated his hypertension so as to, in turn, warrant granting service connection for the hypertension on the alternative secondary basis.  Velez, 11 Vet. App. at 158.  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate any given disorder with a service-connected disability).  It appears the Veteran has also claimed that his neck disorder is related on a secondary basis to his service-connected low back disability and residuals of shell fragment wounds to his lower extremities.  See March 2002 statement.  But, again, there is simply no medical evidence of such a nexus between a current neck disability and any 
service-connected disability.  The Veteran all but acknowledged while testifying during his October 2010 hearing that his doctors will not submit supporting opinions to establish this necessary chain link of causation.  So even he seems to concede he does not have the required supporting evidence.

The Veteran is competent, even as a layman, to proclaim having experienced pain in his neck since service because this is based on his first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  But he is not also competent to ascribe this pain, even assuming he has experienced it as alleged, to arthritis.  Moreover, for the reasons already discussed, a diagnosis of hypertension is based on objective data - namely, persistently elevated blood pressure taken over a period of time with a monitor, so not merely isolated findings or personal belief that his blood pressure may have been high even before actually documented.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and 38 C.F.R. § 3.159(a)(2).  And while supporting medical nexus evidence is not always or categorically required in every instance to establish the required linkage between the claimed disability and military service, it is when the conditions are of the type such as those at issue - which, again, are not readily amenable to lay diagnosis or probative comment on etiology in terms of whether they relate back to the Veteran's military service, including secondarily by way of a service-connected disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  This is certainly the case here where there is no indication the Veteran possesses the requisite specialized medical knowledge to etiologically link his current neck disorder or hypertension on a direct basis to shrapnel wounds in service or on a secondary basis to other service-connected disabilities, since these are complex medical determinations that cannot be substantiated by mere lay observation or opinion.

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of his claims, there is no need to also consider the credibility of his lay statements, even though this, too, affects their ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hypertension and a neck/cervical spine disorder, whether on a direct, presumptive or secondary basis.  So there is no reasonable doubt to resolve in his favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Carpal Tunnel Syndrome

Unfortunately, most fatal to this claim is that there simply is no medical evidence confirming the Veteran has any current carpal tunnel syndrome of his wrists.  His medical records are completely unremarkable for any documented treatment or diagnosis of this condition.  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist (unless, as mentioned, the particular disability in question is of the type that is readily amenable to lay diagnosis).  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, the claims file does not contain any record diagnosing carpal tunnel syndrome involving either wrist.  There was no diagnosis of carpal tunnel syndrome at any time during the Veteran's military service or at any time since his discharge, so since filing his claim for this condition.  

The Veteran is certainly competent, even as a layman, to comment on any symptoms within his five senses, such as, for example, to having experienced pain and numbness in his wrists and hands with resultant decreased strength.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  He is not competent, however, to ascribe these symptoms to a particular diagnosis such as carpal tunnel syndrome.  This type of disability is medically complex in nature, and a diagnosis of same is usually based on the results of objective neurological testing and clinical evaluation.  See again Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

Because there is no diagnosis of carpal tunnel syndrome or other competent and credible indication the Veteran has this condition, there is no possible means of attributing a non-existent condition to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Moreover, his STRs are completely unremarkable for any relevant complaint, treatment, or diagnosis of carpal tunnel syndrome or any other wrist disorder during service.  See Struck v. Brown, 9 Vet. App. 145 (1996).  The same is true for the many years after his service ended.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection for carpal tunnel syndrome.  So there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

From November 7, 1997 to June 18, 2006, the claim for a rating higher than 70 percent for the PTSD is denied.

But as of June 19, 2006, a higher 100 percent rating is granted for the PTSD, subject to the statutes and regulations governing the payment of VA compensation.


The claim for service connection for hypertension, including as due to any 
service-connected disability, is denied.  

The claim for service connection for a neck/cervical spine disorder is denied.  

The claim for service connection for bilateral carpal tunnel syndrome is denied.


REMAND

Before addressing the remaining claims on appeal, the Board finds that additional development is required.  

First, a VA compensation examination to provide medical findings pertinent to his claim for SMC, based on aid and attendance or loss of use of an extremity.  
SMC is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350 and 3.352.  If a Veteran, as the result of service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation, i.e., "special" monthly compensation is payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is payable as the result of service-connected disability if the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  "Bedridden," i.e., the Veteran is actually required to remain in bed, will be a proper basis for the determination.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a).  

An August 1998VA aid and attendance examiner provided an opinion supporting his claim for aid and attendance, but that report was critically deficient in failing to identify the specific service-connected disabilities that produced a need for aid and attendance SMC, not to mention providing a conclusory opinion without rationale.
More recently, a January 2011 medical statement by Dr. T.R. indicates that he may need some level of aid and assistance due to his service-connected low back and right leg shell fragment wound residuals, which were noted as "muscle atrophy."  But, Dr. T.R. additionally cited his non-service-connected neck disability as also contributing to a need for aid and assistance.  


So, it has been many years since the Veteran has been afforded a VA examination to determine whether any specific service-connected disabilities meet these criteria.  So medical comment is needed concerning this claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2010) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim); see also Green v. Derwinski, 1 Vet. App. 90, 92 (1990) (holding that the fulfillment of the statutory duty to assist "includes the conduct of a thorough and contemporaneous medical examining, one which takes into account the records or prior medical treatment, so the evolution of the claimed disability will be a fully informed one.").  It is important that the examiner provide rationales for all conclusions and opinions expressed, and identify which, if any, service-connected disabilities produce a need for aid and attendance.

Second, the Board also finds that another VA examination is needed to determine the current severity of the Veteran's following service-connected disabilities, for which he has claimed that higher disability ratings are warranted:  seborrheic dermatitis; low back DJD; residual scars of left foot and left heel; residuals of a laparatomy scar; post-operative liver laceration residuals; left knee traumatic arthritis; shell fragment wound to right lung with retained fragments; residuals of shell fragment wound to left ankle with retained fragments; residuals of shell fragment wound to left knee, with ligament instability; residuals of shell fragment wound to right knee with retained fragments; residuals of shell fragment wound of the left upper extremity above the elbow; hepatitis C; and hemorrhoids.
This is especially necessary since the appeal of these claims has been ongoing for several years, and yet, the most recent VA examination for these disabilities was in July 2006, so nearly five years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Given the passage of these several years since these disabilities were last evaluated, a more recent VA examination is needed to reassess their severity.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Also see Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Next, turning to the claim for osteoarthritis of both hands and a bilateral wrist disorder, including as secondary to the service-connected seborrheic dermatitis, it is also necessary to obtain a VA compensation examination and opinion regarding the etiology of these claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) ; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran claims that both of his hands and elbows are painful because of his skin problems.  See April 2003 notice of disagreement (NOD) and October 2010 personal hearing transcript, at 4.  The Board notes that his only service-connected skin disability if seborrheic dermatitis.  Id.

Hence, a VA medical examination and opinion are additionally needed to determine the etiology of his claimed osteoarthritis of both hands and a bilateral elbow disorder (claimed as tendonitis), especially insofar as whether it is somehow attributable to his military service, including either as proximately due to, the result of, or chronically aggravated by a service-connected disability, especially seborrheic dermatitis.  See 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995).  Supporting medical nexus evidence is needed to associate his osteoarthritis of his hands with his service-connected seborrheic dermatitis, and, in turn, his military service.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  

The July 2006 VA examiner diagnosed left elbow medial epicondylitis.  Moreover, the November 2007 VA treating physician noted the Veteran had psoriasis in both hand and elbows, and proceeded to diagnose psoriatic arthritis.  And here, the July 2006 VA examiner offered evidence that potentially, albeit not conclusively, supports the Veteran's claim of secondary relation to a skin disability.  Indeed, the July 2006 VA examiner diagnosed the Veteran with "psoriasis with psoriatic arthritis and nail pitting, not related to shell fragments in Vietnam."  So, there is medical evidence that indicates the possibility that he has arthritis of both hands and elbows that is due to a skin disability, explicitly noted as psoriasis.  Further medical comment is necessary to determine whether there is also any relation between the claimed arthritic conditions and his only service-connected skin disability of seborrheic dermatitis, since psoriasis is not service-connected.  

Lastly, it is not clear whether the Veteran has received any treatment at VA facilities that is pertinent to his numerous remaining claims on appeal.  
Specifically in this important regard, his treatment records from the local VA Northern California Health Care System are only dated up to April 2008.  Hence, at minimum, VA needs to obtain all of his relevant treatment records from this VA facility, especially those dated since April 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  
On remand, the AMC must attempt to obtain these additional records and, if they do not exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran should also be apprised of the latter situation, if it arises.

Accordingly, this case is REMANDED for the following additional development and consideration:  

1.	Ask the Veteran to assist in the search for his relevant VA treatment records by specifying dates, locations, and providers of treatments at VA facilities since April 2008.  After allowing an appropriate time for response, contact the VA Northern California Health Care System to obtain all of his relevant treatment records, especially any outstanding records not already associated with the claims file dated since April 2008.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2.	Schedule the Veteran for appropriate VA examinations to assess the current severity of the following service- connected disabilities:  
seborrheic dermatitis; low back DJD; residual scars of left foot and left heel; residuals of a laparatomy scar; post-operative liver laceration residuals; left knee traumatic arthritis; shell fragment wound to right lung with retained fragments; residuals of shell fragment wound to left ankle with retained fragments; residuals of shell fragment wound to left knee, with ligament instability; residuals of shell fragment wound to right knee with retained fragments; residuals of shell fragment wound of the left upper extremity above the elbow; hepatitis C; and hemorrhoids.

He is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have adverse consequences on these pending claims.  The examinations should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.


3.	A VA examination and opinion also are needed to determine whether the Veteran needs aid and attendance on account of his service-connected disabilities, and whether he has an anatomical loss or loss of use of both feet.  

Information is specifically needed as to whether there is: (i) inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability to attend to the wants of nature; or (iv) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

Also request that the examiner comment on whether the Veteran's service- connected disabilities result in loss or permanent loss of use of one or both feet.

In rendering these opinions, the examiner must keep in mind that only the Veteran's service-connected disabilities may be considered in making these necessary determinations, as opposed to nonservice-connected disabilities.  The examiner should identify any pertinent service-connected disabilities that have an effect on these determinations.

The examiner must discuss the rationale of any conclusions and/or opinions reached.

4.	The Veteran should also be scheduled to undergo a VA examination to determine the nature and etiology of his claimed bilateral hand and elbow disorders.  The examination should include any necessary diagnostic testing or evaluation.  A complete rationale should be provided for all opinions expressed.  Based on a physical examination and comprehensive review of the claims file, the examiner is first asked to confirm the Veteran is currently diagnosed with any current bilateral hand and bilateral elbow disabilities.  In particular, confirm if the Veteran is diagnosed with arthritic conditions of both hands and elbows, as based on X-ray testing.  

If he does, then the examiner is further asked to indicate the likelihood (very likely, as likely as not, or unlikely) the osteoarthritis of both hands is:  
(a) proximately due to or chronically aggravated by his service-connected seborrheic dermatitis, or any service-connected disability; or 
(b) directly related to in-service injury or disease.

5.	Then readjudicate the claims in light of any additional evidence.  For any claim that is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


